


REVOLVING CREDIT LOAN AGREEMENT
 
This Revolving Credit Loan Agreement is entered into as of the 30th day of June
2017, by and between Glenbrook Building Supply, Inc., a Delaware corporation,
EdgeBuilder, Inc., a Delaware corporation, and Premier Bank, a Minnesota
corporation.


In consideration of the mutual agreements set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


ARTICLE I.
Definitions


Section 1.01 Definitions. For purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires:


(a)
the terms defined in this Article have the meanings assigned to them in this
Article, and include the plural as well as the singular; and



(b)
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in accordance with GAAP.



“Accounts Receivable” means any and all accounts owed to Borrowers by their
customers that, in accordance with GAAP, are required to be included in the
accounts receivable account reflected on Borrowers’ balance sheets.


“Advance” means an advance of credit by the Bank to one or both of the Borrowers
in the form of a loan pursuant to Section 2.01.


“Agreement” means this Revolving Credit Loan Agreement.


“Bank” means Premier Bank, a Minnesota corporation, its participants, successors
and assigns.


“Borrowers” means Glenbrook Building Supply, Inc., a Delaware corporation, and
EdgeBuilder, Inc., a Delaware corporation. Each of the Borrowers may be referred
to individually herein as a “Borrower”.


“Borrowing Base” means the sum of the following, as shown on the Borrowers’ most
recent Borrowing Base Certificate:


Seventy-five percent (75%) of Borrowers’ Eligible Accounts Receivable,


plus,





--------------------------------------------------------------------------------





Fifty percent (50%) of Borrowers’ Eligible Inventory,


plus,


Fifty percent (50%) of Borrowers’ Eligible Equipment.
 
“Borrowing Base Certificate” means the certificate attached hereto as Exhibit A
as completed and certified to by Borrowers from time to time. The Borrowing Base
Certificate may be amended or modified from time to time by the Bank.


“Credit Documents” means this Agreement, the Revolving Note, the Security
Agreements, all financing statements, all other documents described in Section
3.01 hereof, and any other documents or agreements executed by Borrowers in
favor of Bank in connection with the transaction contemplated by this Agreement.


“Date of Final Maturity” means the Date of Final Maturity as defined in the
Revolving Note, as such date may be modified or extended from time to time.


“Debt” means the sum of (i) all items of indebtedness or liability of the
Borrowers which in accordance with GAAP would be included in determining total
liabilities as shown on the liabilities side of a balance sheet on the date as
of which Debt is to be determined, plus (ii) indebtedness secured by any
mortgage, deed of trust, assignment, security interest or other lien on property
of the Borrowers whether or not the indebtedness secured thereby shall have been
assumed, plus (iii) guaranties, endorsements (other than for purposes of
collection in the ordinary course of business) and other contingent obligations
of the Borrowers.


“Debt Service Coverage Ratio” means, for any calendar year: (A) the net income
of the Borrowers for the calendar year, plus the Borrowers’ allowable
depreciation and amortization for the calendar year, plus interest payments
actually paid by Borrowers on any Debt during such calendar year, plus income
tax payments actually paid with respect to the Borrowers’ income for such
calendar year, divided by (B) the total amount of principal and interest
payments that were due on all Funded Debt of the Borrower during such calendar
year.


“Eligible Accounts Receivable” means the outstanding amount of all Accounts
Receivable except the following: (i) any Account Receivable that is not paid in
full within 90 days after the date of the original invoice to the customer; (ii)
any Account Receivable owed by one of the Borrowers to the other; (iii) any
Account Receivable as to which the account debtor or other obligor disputes
liability or makes any claim; (iv) any Account Receivable owed by any officer,
manager, governor, member, partner, director or shareholder of the Borrowers or
any of their relatives or any partnership, corporation, company, association,
joint venture or other business entity wholly or partly owned or controlled
directly or indirectly by any of them or any of their relatives; (v) any Account
Receivable owed by any person or entity as to whom a petition in bankruptcy or
other application for relief is filed under any bankruptcy, reorganization,
receivership, moratorium, insolvency or similar law; (vi) any Account Receivable
owed by any person or entity who makes an assignment for the benefit of
creditors, becomes insolvent, fails,


2


4202603-4

--------------------------------------------------------------------------------





suspends business, or goes out of business; (vii) any Account Receivable owed by
the United States government or any agency of the United States government;
(viii) consignment receivables; (ix) bonded receivables; (x) any Account
Receivable owed by any person or entity located outside the United States of
America; (xi) any Account Receivable owed by any person or entity with whose
creditworthiness the Bank becomes dissatisfied; (xii) any account receivable for
goods which have not been shipped or work which has not been fully performed;
and (xiii) any Account Receivable in which the Bank does not have a perfected
security interest constituting a first lien. In the event that either of the
Borrowers owes any amount to any person or entity that owes an Account
Receivable to one of the Borrowers, such amount owed by the Borrowers shall be
deducted from that portion of the Account Receivable which would otherwise
qualify as an Eligible Account Receivable and only the difference thereof shall
be considered an Eligible Account Receivable. Furthermore, if more than twenty
percent (20%) of all of the Accounts Receivable owed by any one account debtor
are not Eligible Account Receivables because they fail to satisfy the
requirement set forth in subparagraph (i) above, then all Accounts Receivable
owed by such account debtor shall be excluded from the definition of Eligible
Account Receivable.


“Eligible Equipment” means all Equipment owned by the Borrowers, except the
following: (i) Equipment that is not located in the State of Minnesota or the
State of Wisconsin (unless the Bank otherwise consents in writing); (ii)
Equipment that is not in the possession or control of the Borrowers; and (iii)
any Equipment in which the Bank does not have a perfected security interest
constituting a first lien. For the purpose of this Agreement, all equipment
shall be valued at the lesser of (x) cost (less any depreciation allowed or
allowable in accordance with GAAP) or (y) fair market value.


“Eligible Inventory” means the lesser of cost or fair market value of such
Inventory of the Borrowers as the Bank, in its sole discretion, shall deem
eligible, computed on a first-in, first-out basis in accordance with GAAP.
Without limiting the discretion of the Bank to consider any Inventory not to be
Eligible Inventory, and notwithstanding any earlier classification of
eligibility, the following Inventory shall not be considered Eligible Inventory:
(i) any Inventory that is not available to be used or consumed by the Borrowers
in the normal and ordinary course of their businesses; (ii) any Inventory which
does not meet all standards imposed by any governmental agency having regulatory
authority over such Inventory, its use or sale; (iii) any Inventory which is not
located in the State of Minnesota or the State of Wisconsin; (iv) any Inventory
which is obsolete, or which is not usable by the Borrowers in the normal and
ordinary course of their businesses; (v) any Inventory which is on consignment
to or from any other person or entity, or which has been sold or otherwise
delivered, transferred or conveyed to any other person or entity, or which is
subject to any bailment or lease; (vi) any finished goods Inventory or
work-in-process Inventory; and (vii) any Inventory in which the Bank does not
have a perfected security interest constituting a first lien.


“Environmental Laws” means all federal, state, local and foreign laws, statutes,
codes, ordinances, regulations, requirements, rules and common law relating in
any way to any hazardous or toxic materials or the protection of the
environment.




3


4202603-4

--------------------------------------------------------------------------------





“Equipment” means any and all equipment, including but not limited to motor
vehicles and other rolling stock, used in connection with the operation of the
Borrowers’ businesses.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“Event of Default” has the meaning specified in Section 6.01.


“Funded Debt” means all indebtedness of the Borrower for borrowed money and
capital leases; all other indebtedness of the Borrower evidenced by notes,
bonds, debentures and similar obligations; and all other interest-bearing
indebtedness of the Borrower, including but not limited to, all indebtedness to
the Bank under the Revolving Note.
 
“GAAP” means generally accepted accounting principles consistently applied.
Except as otherwise approved by the Bank in writing, all financial reporting,
financial record keeping, and financial calculations in connection with this
Agreement shall be made on the basis of accounting principles, methods,
elections and estimates that are consistent with the accounting principles,
methods, elections and estimates used in the financial statements described in
Section 4.04 of this Agreement.


“Guaranties” has the meaning specified in Section 3.01.


“Inventory” means any and all materials, supplies, goods, and other items and
things that are held by Borrowers for sale to their customers in the normal and
ordinary course of business which, in accordance with GAAP, are required to be
included in the inventory account reflected on Borrowers’ balance sheets. For
the purpose of this Agreement, inventory shall be valued at the lesser of cost
or fair market value and shall be computed on a first-in, first-out basis in
accordance with GAAP.


“Line of Credit” has the meaning specified in Section 2.01.


“Parent” means ATRM Holdings, Inc., a Minnesota corporation and parent company
of the Borrowers.


“Permitted Liens” means (i) liens for taxes, assessments or similar charges,
incurred in the ordinary course of business and which are not yet due and
payable, (ii) pledges or deposits made in the ordinary course of business to
secure payment of workers’ compensation, or to participate in any fund in
connection with workers’ compensation, unemployment insurance, old-age pensions
or other social security programs, (iii) liens of mechanics, materialmen,
warehousemen, carriers, or other like liens, securing obligations incurred in
the ordinary course of business that are not yet due and payable and liens of
landlords securing obligations to pay lease payments that are not yet due and
payable or in default, (iv) good-faith pledges or deposits made in the ordinary
course of business to secure performance of bids, tenders, contracts (other than
for the repayment of borrowed money) or leases, not in excess of the aggregate
amount due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business, (v) encumbrances consisting of zoning restrictions, easements or


4


4202603-4

--------------------------------------------------------------------------------





other restrictions on the use of real property, minor defects or irregularities
in title, and other similar liens, none of which materially impairs the use of
such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use, (vi) liens
arising from operating leases and precautionary UCC financing statement filings
in respect thereof and equipment or other materials that are not owned by the
Borrowers located on the premises of the Borrowers (but not in connection with,
or as part of, the financing thereof) from time to time in the ordinary course
of business and consistent with current practices of the Borrowers and the
precautionary UCC financing statement filings in respect thereof, and (vii)
liens in connection with the Subordinated Obligations.


“Plan” has the meaning specified in Section 4.10.


“Prohibited Transaction” has the meaning assigned to that term in ERISA.


“Reportable Event” has the meaning assigned to that term in ERISA.


“Revolving Note” has the meaning specified in Section 2.01.


“Security Agreements” has the meaning specified in Section 3.01.


“Subordinated Obligations” means the obligations of the Borrowers to Edgebuilder
Wall Panels, Inc., a Minnesota corporation, and Glenbrook Lumber & Supply, Inc.,
a Minnesota corporation, under the terms of an Asset Purchase Agreement, dated
as of October 4, 2016, and amended as of the date hereof, pursuant to which the
Borrowers acquired certain assets, and the related Pledge and Security
Agreement, dated as of October 4, 2016, providing the sellers with a security
interest in such assets to secure payment of such obligations.


ARTICLE II
Amount and Terms of Advances


Section 2.01    Advances. Subject to the provisions of this Agreement
(including, but not limited to the Borrowing Base restrictions set forth in
Section 2.02 hereof), the Bank shall make Advances to the Borrower from time to
time during the period from the date hereof to the Date of Final Maturity, or
the earlier date of termination of the Line of Credit pursuant to Section 6.02,
in an aggregate amount not to exceed at any time outstanding Three Million and
00/100ths Dollars ($3,000,000.00) (the “Line of Credit”). Each Advance shall be
in the amount of $1,000.00 or an integral multiple thereof. Within the limits of
the Line of Credit, the Borrowers may obtain Advances, prepay, and obtain new
Advances under this Section 2.01. The obligation to repay the Advances and to
pay interest and other charges, fees and expenses thereon is evidenced by the
Borrowers’ $3,000,000.00 Revolving Credit Promissory Note dated the date hereof
and payable to the order of the Bank (together with any amendments, extensions,
renewals and replacements thereof, called the “Revolving Note”).


Each Borrower shall have the right to request and receive Advances hereunder up
to the full Borrowing Base, and each Borrower shall be jointly and severally
liable for the repayment of


5


4202603-4

--------------------------------------------------------------------------------





entire balance of the Revolving Note regardless of whether not or not it
received some, all or none of the proceeds of the Advances.


Section 2.02    Borrowing Base, Borrowing Base Certificate. The aggregate
outstanding principal amount of the debt evidenced by this Agreement must never
exceed the lesser of the following amounts: (i) $3,000,000.00, or (ii) the
then-current Borrowing Base.


Within 20 days of the end of each calendar month, Borrowers shall provide Bank
with (i) a Borrowing Base Certificate setting forth all information required by
the Bank for the purpose of calculating the Borrowing Base, (ii) one or more
aging reports detailing the status of the Borrowers’ Accounts Receivable, and
(iii) internally prepared financial statements detailing the financial
performance of the Borrowers for the previous calendar month and on a
year-to-date basis.


The Borrowing Base Certificates and aging reports shall be completed with
amounts determined as of the last day of the previous month and shall be signed
by the Borrowers. A sample Borrowing Base Certificate is attached hereto as
Exhibit A and incorporated herein by reference. The aging report shall take such
form and contain such information as the Bank shall require, in the Bank’s sole
discretion. Bank shall have the right to require modifications to the form of
the Borrowing Base Certificate and the aging report at any time and from time to
time. Unless Bank objects to the form or content of a Borrowing Base
Certificate, which objection may be made at any time and from time to time, the
Borrowing Base will be calculated based on the information set forth in the most
recent Borrowing Base Certificate.


Section 2.03     Making the Advances. Each Advance shall be made on the request
of a Borrower, which request may be made (i) in writing, (ii) by telephone, or
(iii) pursuant to the Bank’s established on-line banking procedures. On-line
requests shall be processed in accordance with the Bank’s on-line banking
procedures, as such procedures may be amended or modified from time to time. All
written and telephonic requests from a Borrower to the Bank shall specify the
date of the requested Advance and the amount thereof, and shall be received by
the Bank no later than noon of the day on which the Advance is to be made. Upon
fulfillment of the terms and conditions of this Agreement, the Bank shall
disburse the amount of any requested Advance by crediting the same to the
Borrower’s checking account at the Bank or in such other manner as the Bank and
requesting Borrower may from time to time agree. Any request for an Advance
shall be deemed to be a representation that the statements set forth in Sections
3.02(c) and 3.02(d) are correct as of the date of such request.


In addition to the foregoing, Advances may also be made in accordance with any
“sweep” agreement now or hereafter executed by one or both of the Borrowers and
Bank.


Section 2.04     Use of Proceeds. Subject to the terms of this Agreement, the
Borrowers may use the proceeds of the Advances for any lawful business purpose.


Section 2.05    Payment, Balance and Setoff.




6


4202603-4

--------------------------------------------------------------------------------





(a)    Borrowers shall make monthly interest payments to Bank as required by the
terms of the Revolving Note.


(b)    All principal, interest and other amounts due under the Revolving Note
and the Credit Documents shall, if not paid sooner, be due and payable on the
Date of Final Maturity. From time to time at the request of Borrowers, the Bank
may (but shall not be obligated to) extend the Date of Final Maturity.


(c)
Borrowers agree that the amount shown on the books and records of the Bank as
being the unpaid balance of principal, accrued interest and other charges, fees
and expenses under the Revolving Note and this Agreement shall be prima facie
evidence thereof. Borrowers hereby irrevocably authorize the Bank, if and to the
extent payment is not promptly made pursuant hereto, to charge against any
amount owing by the Bank to the Borrowers an amount equal to the principal,
accrued interest and other charges, fees and expenses then due. In addition, the
Borrowers hereby irrevocably authorize the Bank to collect interest and other
charges, fees and expenses under the Revolving Note and this Agreement when due
from time to time by charging any of Borrowers’ accounts at the Bank.



Section 2.06     Origination Fee/Document Review Fee. Borrowers agree to pay
Bank an origination fee in the amount of $30,000.00 in connection with the loan
evidenced by this Agreement. Borrowers also agree to pay Bank a document review
fee in the amount of $500.00 in connection with the loan evidenced by this
Agreement. The fees shall be considered fully earned on the date hereof and
Borrowers shall not be entitled to a refund or rebate of any portion of the fees
for any reason. The fees set forth above shall be in addition to all amounts
paid by Borrowers to Bank in accordance with Section 7.03 hereof (including,
without limitation, any attorney fees).


Section 2.07 Depository Requirements. During the entire term of this Agreement,
Borrowers shall maintain all of their checking, savings, and other depository
and operating accounts with the Bank. If either Borrower fails to comply with
the requirement of this Section 2.07, the Bank may increase the rate at which
interest accrues on the unpaid principal balance of the Revolving Note by two
percent (2%) per annum.


ARTICLE III.
Conditions


Section 3.01 Required Documents. Each Advance shall be subject to the condition
precedent that the Bank shall have received prior thereto all of the following,
in form and substance acceptable to the Bank:


(a)     The Revolving Note, properly executed by the Borrower.




7


4202603-4

--------------------------------------------------------------------------------





(b)
One or more security agreements (the “Security Agreements”) covering all
business assets of the Borrowers, which Security Agreement must be properly
executed by the Borrowers in favor of the Bank.



(c)
All financing statements, pledge or lien cards, termination statements,
landlords’ waivers, and other writings, properly executed, which are deemed by
the Bank to be necessary or desirable to grant the Bank a perfected security
interest constituting a first lien on the property described in the Security
Agreements.



(d)
One or more certificates of insurance covering the tangible property described
in the Security Agreements, in such amounts, against such risks and in such
companies as shall be reasonably acceptable to the Bank, which certificates
shall name the Bank as loss payee and shall provide for at least 30 days’ prior
written notice to the Bank of any cancellation or modification of such
insurance. Borrower shall also provide proof of all other insurance required by
Section 5.05.



(e)
Certificates of good standing for the Borrowers, which certificates shall be
issued by the Delaware Department of State, Division of Corporations.



(f)
Proof of Borrowers’ authority to transact business in the State of Minnesota and
the State of Wisconsin.



(g)
An initial Borrowing Base Certificate and accounts receivable aging report
properly completed and executed by the Borrower.



(h)
Guaranties (“Guaranties”) executed by Jeffrey E. Eberwein and Parent, in favor
of Bank on even date herewith.



(i)
Such other documents, agreements and instruments as the Bank shall reasonably
request.



    Section 3.02     Other Conditions. Each Advance shall be subject to the
further conditions precedent that:


(a)
The Bank shall have received all certificates, submittals and other items
required to be delivered or mailed by the Borrowers to Bank pursuant to the
Credit Documents; and



(b)
The most recent Borrowing Base Certificate shall show, to the satisfaction of
the Bank, that the sum of the aggregate outstanding principal amount of all
prior Advances plus the amount of the requested Advance does not, and will not,
exceed the Borrowing Base; and





8


4202603-4

--------------------------------------------------------------------------------





(c)
The representations and warranties contained in Article IV are correct as of the
date of such Advance as though made as of such date, except to the extent that
such representations and warranties relate solely to an earlier date; and



(d)
No event has occurred, or would result from such Advance, which constitutes an
Event of Default or would constitute an Event of Default with notice or passage
of time or both.





ARTICLE IV.
Representations and Warranties


The Borrowers represent and warrant to the Bank as follows:


Section 4.01     Authority to Transact Business. Borrowers are corporations duly
formed and validly existing under the laws of the State of Delaware. Borrowers
have authority to transact business in the State of Minnesota and the State of
Wisconsin. In addition, Borrowers are duly licensed and qualified to transact
business in all other jurisdictions where the character of the property owned or
leased or the nature of the business transacted makes such licensing or
qualification necessary. Borrowers have all requisite power and authority to own
their property and carry on their businesses. Borrowers have all requisite power
and authority to execute, deliver and perform all of their obligations under the
Credit Documents.


Section 4.02    Authorization. The execution, delivery and performance by the
Borrowers of the Credit Documents have been duly authorized by all requisite
action and do not (a) require any consent or approval of any person or entity or
governmental authority, (b) violate any law, rule, regulation, order, writ,
injunction or decree, (c) result in a breach of or constitute a default under
any contract, agreement or other writing to which a Borrower is a party or by
which a Borrower or any property of a Borrower may be bound or affected, or (d)
result in, or require the creation or imposition of, any mortgage, deed of
trust, assignment, security interest or other lien, interest, encumbrance, claim
or charge of any nature, except in favor of the Bank, upon or with respect to
any property of the Borrowers.


Section 4.03    Legal Agreements. The Credit Documents constitute the legal,
valid and binding obligations of the Borrowers and are enforceable in accordance
with their respective terms, subject to bankruptcy, insolvency and similar laws,
statutes of limitation and principles of equity.


Section 4.04     Financial Statements. The Borrowers have provided the following
financial statements to the Bank: financial statements for period ending March
31, 2017. Said statements, including all schedules and notes pertaining thereto,
were prepared in accordance with GAAP and fully and fairly present the financial
condition of the Borrowers on the dates thereof and the results of their
operations for the periods covered thereby.




9


4202603-4

--------------------------------------------------------------------------------





Section 4.05     No Adverse Change. There has been no material adverse change in
the business, property or condition (financial or otherwise) of the Borrowers
since the date of the latest financial statement delivered to Bank in accordance
with Section 4.04 or Section 5.01 hereof.


Section 4.06     Titles and Liens. The Borrowers have good title to all of the
property reflected in the latest balance sheets delivered to Bank in accordance
with Section 4.04 or Section 5.01 hereof, free and clear of all mortgages, deeds
of trust, assignments, security interests and other liens, interests,
encumbrances, claims and charges, other than Permitted Liens.


Section 4.07     Taxes. The Borrowers have filed all required tax returns, have
paid all due and payable taxes, assessments and other governmental charges
levied or imposed upon it or upon its income or profits or upon any of its
property, and have made adequate provision for the payment of such taxes,
assessments and other charges accruing but not yet due and payable.


Section 4.08     Litigation. There is no pending or threatened notice, claim,
litigation, proceeding or investigation against or affecting the Borrowers or
any property of the Borrowers, whether or not covered by insurance, that would
involve the payment by a Borrower of an amount that would be reasonably likely
to have a material adverse effect on the financial condition, business,
prospects, property or operations of a Borrower, and there is no basis for any
such order, notice, claim, litigation, proceeding or investigation.


Section 4.09     Margin Stock. Borrowers are not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.


Section 4.10     Employee Benefit Plans. No Reportable Event or Prohibited
Transaction has occurred with respect to any employee benefit plan or other plan
maintained for employees of the Borrowers (“Plan”). Each Plan is in compliance
with all applicable requirements of ERISA and all-applicable rulings and
regulations thereunder.


Section 4.11     Environmental Matters.


(a)
Borrowers are not in violation of any Environmental Law; and



(b)
No disposal or release of any hazardous or toxic material has occurred on, from
or under any property owned, operated or controlled by a Borrower, except as may
have occurred in accordance with all applicable Environmental Laws; and

 
(c)
There has been no treatment, manufacturing, refining, handling or storage of any
hazardous or toxic material at any property owned, operated or controlled by a
Borrower, except as may have occurred in accordance with all applicable
Environmental Laws; and



10


4202603-4

--------------------------------------------------------------------------------







(d)
No litigation, investigation or administrative action has been commenced or is
pending or threatened; no settlement has been reached with any public or private
party or parties; and no order has been issued that relates in any way to any
alleged or actual presence, disposal or release of any hazardous or toxic
material or any violation of any Environmental Law with respect to any property
owned, operated or controlled by a Borrower; and



(e)
Borrowers have filed all notices and permit applications required to be filed
under the Environmental Laws with respect to their businesses, property and
operations; and



(f)
Borrowers have no known contingent liability with respect to their businesses,
property or operations in connection with any hazardous or toxic material or any
Environmental Law.

ARTICLE V.
Covenants


During the entire term of this Agreement, Borrowers shall comply with the
following requirements:


Section 5.01    Financial Statements and Other Information. Borrowers shall
deliver to the Bank, in form and substance acceptable to the Bank:


(a)
Within 120 days of the end of each calendar year, Borrowers shall provide Bank
with the audited financial statements of Parent (with a supporting schedule for
the Borrowers). The financial statements shall contain a balance sheet listing
the assets, debts and equity of Parent as of the last day of the calendar year
to which it relates. The financial statements shall also contain an income
statement showing the income and expenses of Parent for the year in question.
All items submitted in accordance with this provision shall be prepared by a
certified public accountant acceptable to the Bank in accordance with GAAP;
provided that Bank agrees that the selection of Boulay PLLP and its successors
as such certified public accountant shall be acceptable to the Bank. The
supporting schedules for each Borrower shall contain sufficient detail to allow
the Bank to understand and measure the financial performance of each Borrower.
Without limiting the preceding sentence, it is agreed that the supporting
schedule will set forth the assets and liabilities of each Borrower as of the
last day of each calendar year, and the income and expenses of each Borrower for
the calendar year in question.



(b)
Within 120 days of the end of each calendar year, Borrowers shall submit a
certification, in form and substance satisfactory to the Bank, stating that the
Borrowers are in compliance with all of the covenants and requirements of this
Agreement.





11


4202603-4

--------------------------------------------------------------------------------





(c)
As promptly as practicable (but in any event not later than 5 days) after the
Borrowers obtain knowledge thereof, written notice of all orders, notices,
claims, litigation, proceedings and investigations against or affecting a
Borrower or any property of a Borrower of the type described in Section 4.08 or
4.11.



(d)
At least 30 days prior to the expiration thereof, proof of payment of the annual
premiums for the insurance coverages required by Sections 5.05 and 3.01(d).



(e)
As promptly as practicable (but in any event not later than 5 days) after any
officer or manager of a Borrower obtains knowledge of the occurrence of any
event which constitutes an Event of Default or would constitute an Event of
Default with notice or passage of time or both, written notice of such
occurrence, together with a detailed statement by the Borrowers of the steps
being taken by the Borrowers to cure the Event of Default.



(f)
Within 10 days after the Bank’s request therefor, such other information
respecting the condition (financial or otherwise), business and property of the
Borrowers as the Bank may from time to time reasonably request.



Section 5.02     Books, Records and Inspections. Borrowers shall keep accurate
books and records in which true and complete entries will be made in accordance
with GAAP. Upon request of the Bank, the Borrowers, during normal business
hours, shall give any representatives of the Bank access to and permit such
representatives to examine and copy all books, records and other writings in
their possession, to inspect their property and to discuss their finances,
accounts, property and businesses with any of their principal employees.


The Bank shall also have the right to carry out on-site inspections on any
property owned or operated by Borrowers. As of the date of this Agreement, Bank
anticipates conducting inspections once per calendar year. Borrowers agree to
provide Bank with reasonable access to all of their properties for the purpose
of allowing the Bank to complete such inspections.


Section 5.03     Taxes and Other Claims. Borrowers shall file when due all
required tax returns, shall pay when due all taxes, assessments and other
governmental charges levied or imposed upon the Borrowers or upon the Borrowers’
income or profits or upon any of the Borrowers’ property, and shall pay when due
all lawful claims for labor, materials and supplies which, if unpaid, might
become a lien or charge upon any property of the Borrowers; provided, that the
Borrowers shall not be required to pay any such tax, assessment, charge or claim
whose amount, applicability or validity is being contested in good faith by
appropriate proceedings. Notwithstanding the foregoing, in the event a Borrower
elects to contest a tax, assessment, charge or claim, such Borrower shall
provide Bank with such security as the Bank shall reasonably require to insure
that such tax, assessment, charge or claim (and any costs or attorney fees
attributable thereto) can be paid in full in the event such Borrower loses its
challenge to such tax, assessment, charge or claim.




12


4202603-4

--------------------------------------------------------------------------------





Section 5.04    Maintenance of Properties. Borrowers shall keep and maintain
their inventory, equipment, real estate and other property necessary or useful
in the Borrowers’ businesses in good condition and repair and shall pay when due
all rental and mortgage payments due on such property; provided, that nothing in
this Section shall prevent the Borrowers from discontinuing the operation and
maintenance of any such property if such discontinuance is desirable in the
conduct of the Borrowers’ businesses and does not disadvantage the Bank.


Section 5.05     Insurance. Borrowers shall obtain and maintain insurance
policies covering such risks as the Bank shall require, in the Bank’s reasonable
discretion. Such insurance policies shall include, but not be limited to,
liability insurance; fire, hazard and extended coverage insurance on all of the
Borrowers’ assets; necessary workers’ compensation insurance; and all other
coverages as are consistent with industry practice. Such policies shall be
maintained with insurers and shall have such coverage limits as are reasonably
acceptable to the Bank. In the event the Borrowers fail to pay any premium on
any such insurance, the Bank may do so, and the Borrowers shall reimburse the
Bank for any such payment on demand.


Section 5.06    Liens. Borrowers shall not create, incur or permit to exist in
favor of any person or entity other than the Bank any mortgage, deed of trust,
assignment, security interest or other lien on any of their property now owned
or hereafter acquired, other than Permitted Liens.
 
Section 5.07    Guaranties. Borrowers shall not guarantee, endorse, assume or
otherwise become directly or contingently liable in connection with any debt,
obligation or liability of any other person or entity other than the
Subordinated Obligations, except by the endorsement of negotiable instruments by
the Borrowers for deposit or collection or similar transactions in the ordinary
course of business.


Section 5.08    Sale of Assets. Borrowers shall not sell, lease, assign,
transfer or otherwise dispose of all or substantially all of their assets
(whether in one or more transactions).


Section 5.09     Corporate Structure. A Borrower shall not (i) consolidate its
business with any other person or entity, (ii) merge its business into any other
person or entity, (iii) permit any other person or entity to merge into a
Borrower, or (iv) acquire all or a substantial part of the assets of any other
person or entity, in each case without the prior written consent of the Bank.


Section 5.10    Nature of Business. The Borrowers shall not engage in any line
of business materially different from that presently engaged in by the
Borrowers.


Section 5.11     Sale and Leaseback. The Borrowers shall not enter into any
arrangement, directly or indirectly, with any other person or entity whereby the
Borrowers shall sell or transfer any real or personal property and then or
thereafter rent or lease as lessee such property or any part thereof or any
other property which the Borrowers intends to use for substantially the same
purpose as the property being sold or transferred.






13


4202603-4

--------------------------------------------------------------------------------





ARTICLE VI
Events of Default, Rights and Remedies


Section 6.01    Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default”:


(a)
Any payment due under the Revolving Note is not paid on or before the date it is
due; or



(b)
Any statement, representation or warranty of a Borrower (or any employee, agent
or attorney of a Borrower) to the Bank at any time, including without limitation
any statement, representation or warranty made in this Agreement or in any
writing contemplated by this Agreement, shall be, or shall become, incorrect or
misleading in any material respect when made or deemed made; or



(c)
A default (other than as described in Section 6.01(a)) shall occur in the
performance of this Agreement, the Credit Documents, or any other writings
contemplated by this Agreement and such default continues unremedied for a
period of 10 days after the earlier to occur of (x) the date on which such
default is known or reasonably should have become known to any officer of any
Borrower and (y) the date on which the Bank shall have notified any Borrower of
such default; or



(d)
A Borrower shall (i) become insolvent, (ii) make an assignment for the benefit
of creditors, (iii) apply for, consent to the application of, or suffer the
appointment of any receiver, trustee or similar officer, or (vi) initiate or
have initiated against it any proceeding under any insolvency, bankruptcy,
dissolution, liquidation or similar law; or



(e)
A Borrower shall default in the payment of any Debt (other than the Line of
Credit) and such default shall not be cured within any applicable grace or cure
period; or



(f)
A judgment or other order for the payment of money in excess of $75,000.00 shall
be entered against a Borrower; or



(g)
The issuance or filing of any writ, levy, warrant, attachment, garnishment,
execution or similar process against any property of a Borrower, or the
attachment of any tax lien to any property of a Borrower, and such writ, levy,
warrant, attachment, garnishment, execution or similar process remains unpaid,
unstayed or undismissed for a period of 14 days from the date thereof; or



(h)
The occurrence of any Reportable Event or Prohibited Transaction in connection
with any Plan, or any Plan shall not be in compliance with all applicable
requirements of ERISA and all applicable rules and regulations thereunder, or
any



14


4202603-4

--------------------------------------------------------------------------------





Plan shall terminate, or a trustee is appointed by any court to administer any
Plan, or the Pension Benefit Guaranty Corporation shall institute any proceeding
with respect to any Plan, which would have a material adverse effect on the
financial condition, business, prospects, property or operations of a Borrower;
or


(i)
A Guarantor (or any one purporting to act on behalf of a Guarantor) shall take
any action to revoke or terminate any guaranty, liability or agreement in favor
of the Bank; or



(j)
Any audit of a Borrower reveals that the Borrowers’ actual Eligible Inventory,
Eligible Accounts Receivable or Eligible Equipment are materially less than the
amounts being reported on the Borrowing Base Certificates.



(k)
The Borrowers’ Debt Service Coverage Ratio for any calendar year shall be less
than 1.2.



(l)
Guarantor Jeffrey E. Eberwein shall fail to maintain, at any time during the
term of the Revolving Note, unencumbered liquid assets with a value equal to or
greater than $1,000,000.00. For the purpose of this provision, “liquid assets”
shall include U.S. dollar denominated savings accounts, money market accounts,
certificates of deposits, state and federal notes, bills and bonds, and readily
saleable stocks (i.e. stocks listed and readily available for purchase and sale
on a national (U.S.) stock exchange). Notwithstanding the foregoing, it is
agreed that liquid assets shall not include the value of any of the stock of
Parent owned by Jeffrey E. Eberwein. The Borrowers must make sure that Jeffrey
E. Eberwein produces such proof of liquid assets as the Bank may request from
time to time.



Section 6.02     Rights and Remedies. Upon the commencement of any proceeding
under any bankruptcy law by or against a Borrower, the Line of Credit shall
automatically terminate, and all principal, interest, and other charges, fees
and expenses under the Revolving Note and this Agreement automatically shall
become immediately due and payable in full, all without declaration,
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers. Thereafter, the Bank shall be entitled
to exercise and enforce its rights and remedies under the Credit Documents, the
other writings contemplated hereby, the Uniform Commercial Code, and any other
applicable law.


If any Event of Default has occurred and is continuing, the Bank may exercise
any and all of the following rights and remedies:


(a)
The Bank may, by notice to the Borrowers, declare the Line of Credit to be
terminated, whereupon the same shall terminate.



(b)
The Bank may declare all principal, interest and other charges, fees and
expenses under the Revolving Note and this Agreement to be immediately due and
payable in full, whereupon the same shall become immediately due and payable in
full,



15


4202603-4

--------------------------------------------------------------------------------





without presentment, demand, protest or other notices of any kind, all of which
are hereby expressly waived by the Borrowers.


(c)
The Bank may exercise and enforce its rights and remedies under the Credit
Documents, the other writings contemplated hereby, the Uniform Commercial Code
and any other applicable law.



Section 6.03     Assignment and Setoff. The Borrowers hereby grant the Bank a
lien and security interest in all of the Borrowers’ present and future property
now or hereafter in the possession, control or custody of, or in transit to, the
Bank for any purpose, and the balance of every present and future account of the
Borrowers with the Bank, and each present and future claim of the Borrowers
against the Bank. Such lien and security interest secures all present and future
debts, obligations and liabilities of the Borrowers to the Bank. In addition to
all other rights and remedies, when or at any time after such debt, obligation
or liability becomes due or an Event of Default has occurred, the Bank may
foreclose such lien and security interest, and the Bank may offset or charge all
or any part of the aggregate amount of such debts, obligations and liabilities
against any such property, accounts and claims without notice.
 
 
ARTICLE VII
Miscellaneous


Section 7.01     Waiver and Amendment. No provision of any of the Credit
Documents can be waived, modified, amended, abridged, replaced, supplemented or
terminated, except by a writing executed by the Bank. A waiver shall be
effective only in the specific instance and for the specific purpose given. No
delay or failure by the Bank to exercise any right or remedy shall be a waiver
thereof, nor shall any single or partial exercise by the Bank of any right or
remedy preclude any other exercise thereof or the exercise of any other right or
remedy. All rights and remedies of the Bank under this Agreement and any other
writing are cumulative and not exclusive.


Section 7.02    Indemnification. The Borrowers agree to indemnify and hold
harmless the Bank and the Bank’s former, present and future officers, directors,
employees, agents, shareholders, affiliates and attorneys, and all of their
respective heirs, representatives, successors and assigns, from any and all
losses, liabilities (including without limitation strict liability), suits,
obligations, fines, damages, judgments, penalties, actions, causes of action,
charges, costs and expenses, including but not limited to reasonable attorneys’
fees and legal expenses and consultants’ fees and expenses, whether based on
tort, contract, implied or express warranty, statute, regulation, common law or
otherwise, arising out of or related to the presence on, remediation of or
release from any property at any time owned, operated or controlled by the
Borrowers, including without limitation any building, structure or equipment
thereon, of any toxic or hazardous waste, constituent or substance, or in
connection with any Environmental Law applicable to any such hazardous or toxic
waste, constituent or substance. The provisions of this Section 7.02 shall
survive the repayment and termination of the Line of Credit.




16


4202603-4

--------------------------------------------------------------------------------





Section 7.03     Costs and Expenses. Borrower agree to pay all expenses actually
incurred by Bank in connection with the consideration of the application for the
Line of Credit, the preparation of the Credit Documents, the closing of the Line
of Credit, and the supervision of loan disbursements. Such amounts may include,
but shall not be limited to, loan brokerage fees, attorney fees, appraisal fees,
closing fees, documentary or tax stamps, recording and filing fees, etc.
Borrowers also agree to reimburse the Lender for all costs and attorney fees
incurred by the Bank in the enforcement of this Agreement or the Credit
Documents. Borrowers agree to pay such amounts to Lender on demand. Borrowers
further agree that such expenses are in addition to the origination fee and
document review fee paid to the Lender in connection with the Line of Credit.


Section 7.04     Notices. All notices required by this Agreement shall be in
writing and shall be delivered in person or by overnight courier, addressed as
follows:


If to the Borrowers:         EdgeBuilder, Inc.
Glenbrook Building Supply, Inc.
5215 Gershwin Ave. N.
Oakdale, Minnesota 55128
Attention: Daniel Koch


If to the Bank:         Premier Bank
2866 White Bear Avenue
Maplewood, MN 55109
Attention: Brian L. Carnes        


or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section. All such notices will be deemed to have been delivered (x) upon
receipt when delivered personally or (y) one business day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.


Section 7.05     Binding Effect and Assignment. The Credit Documents shall bind
and benefit the parties hereto and thereto and their respective successors and
assigns, except that the Borrowers shall have no right to assign any of their
rights hereunder or thereunder or any interest herein or therein without the
prior written consent of the Bank, and any assignment in violation of this
sentence shall be void. If any provision or application of any of the Credit
Documents is held unlawful or unenforceable in any respect, such illegality or
unenforceability shall not affect the other provisions or applications which can
be given effect, and this Agreement and such writings shall be construed as if
the unlawful or unenforceable provision or application had never been contained
herein or therein or prescribed hereby or thereby.


Section 7.06     Jurisdiction and Venue. Borrowers consent to the personal
jurisdiction of the state and federal courts located in the State of Minnesota
and State of Wisconsin in connection with any controversy related in any way to
any of the Credit Documents or any transaction or matter relating to any of the
Credit Documents, waives any argument that venue in


17


4202603-4

--------------------------------------------------------------------------------





such forums is not convenient, and agrees that any litigation initiated by the
Borrower against the Bank in connection with any of the Credit Documents or any
transaction or matter relating to any of the Credit Documents shall be venued in
the District Court of Ramsey County, Minnesota.


Section 7.07     Headings. Article and Section headings in this Agreement are
for convenience of reference and shall not limit the scope of the particular
Articles or Sections to which they refer.


Section 7.08    Governing Law. This Agreement and the writings contemplated by
this Agreement shall be governed by and construed in accordance with the
internal laws of the State of Minnesota (excluding conflict of law rules).


Section 7.09    Compliance Agreement. In consideration of the Bank extending
credit to the Borrowers, the Borrowers agree that they will fully cooperate with
Bank to adjust for any clerical errors that occur in the Credit Documents or any
other contract, statement or agreement executed in connection therewith.
Borrowers, upon receipt of a request from Bank, shall execute any and all
corrective documents within 20 days of receipt of the request. If the Borrowers
fail to execute such corrective documents within the time period set forth
above, Borrowers shall be considered in default hereunder and the Bank shall
have the right to exercise all rights and remedies provided by this Agreement
and the other Credit Documents. In addition, Borrowers shall be liable to the
Bank for all losses, costs and damages (including attorney fees incurred in
collection thereof) that are incurred by the Bank by reason of such failure.


Section 7.10     Joint and Several Liability. Each of the Borrowers shall be
jointly and severally liable for all obligations arising under this Agreement
and the other Credit Documents. A default by any one Borrower shall be deemed a
default by both Borrowers.


BORROWERS REPRESENT, WARRANT AND CERTIFY TO THE BANK THAT THEY HAVE READ ALL OF
THIS AGREEMENT AND UNDERSTAND ALL OF ITS PROVISIONS.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed the day and year first above written.




BORROWERS:
Glenbrook Building Supply, Inc., a Delaware corporation





By:_______________________
Daniel M. Koch        
Its: President and Chief Executive Officer




EdgeBuilder, Inc., a Delaware corporation


18


4202603-4

--------------------------------------------------------------------------------









By:_______________________
Daniel M. Koch        
Its: President and Chief Executive Officer




BANK:
Premier Bank, a Minnesota corporation





By:_______________________
Brian L. Carnes        
Its: Chief Credit Officer




19


4202603-4

--------------------------------------------------------------------------------






EXHIBIT A


(Borrowing Base Certificate)






4202603-4

--------------------------------------------------------------------------------





GLENBROOK BUILDING SUPPLY/EDGEBUILDER
BORROWING BASE CERTIFICATE


To: Premier Bank 2866 White Bear Avenue Maplewood, MN 55109
From: Glenbrook Building Supply, Inc.
             EdgeBuilder, Inc.
             5215 Gershwin Ave. N.
            Oakdale, MN 55128-1326



Pursuant to the Revolving Credit Loan Agreement between Premier Bank (Bank) and
Glenbrook Building Supply. Inc. and EdgeBuilder Inc. (Borrowers) dated June ___,
2017, and any amendments thereto (“Agreement”), Borrowers hereby (i) certify
that all warranties and representations made in the Agreement are true and
correct as of the date hereof, (ii) certify that there has been no material
adverse change in the Borrowers’ financial conditions since the date of the
Agreement, and (iii) certify and warrant that as of             , 20    
(“Reporting Date”) Borrowers hold, subject to the first priority security
interest of the Bank, the following collateral:


Borrowing Base Values:
 
 
 
 
1.)
Accounts Receivable:
 
 
$
2.)
Less A/R over 90 days:
 
 
 
3.)
Eligible Accounts Receivable
 
 
 
 
Eligible A/R (line 3) x 75%
 
X 0.75
4.)
A/R value for Borrowing Base Certificate:
 
 
 
 
 
 
 
 
5.)
Equipment value net of depreciation
 
 
6.)
Less balance of other loans against collateral:
 
7.)
Eligible equipment value
 
 
 
 
Eligible equipment (line 7) x 50%:
X 0.50
8.)
Equipment value for Borrowing Base Certificate:
 
 
 
 
 
 
 
 
9.)
Inventory value:
 
 
 
 
 
Eligible Inventory (line 9) x 50%:
X 0.50
10.)
Inventory value for Borrowing Base Certificate:
 
 
 
 
 
 
 
 
11.)
Amount available for line of credit (sum lines 4, 8 & 10):
 
Loan Value:
 
 
 
 
 
 
12.)
Loan limit (Line 11, or $3,000,000, whichever is less)
 
13.)
Loan balance as of Reporting Date:
 
 
14.)
Net available (line 12 minus line 13)
 
 
Prepared by
 
 
 
 
Date:
 
Reviewed by
 
 
 
 
Date:
 





4202603-4